Exhibit 10.3

 

 

 

NON-MANAGEMENT DIRECTOR RESTRICTED SHARE AGREEMENT

 

 

 

On this, the      day of                         , 20     (the “Grant Date”),
Internet Capital Group Operations, Inc, a Delaware corporation (together with
Internet Capital Group, Inc., a Delaware corporation, (collectively the
“Company”)), hereby grants to                          a Restricted Share Award
(the “Award”) of                          shares (the “Shares”) of the common
stock in the Company subject to the restrictions below and pursuant to and
subject to the terms and conditions of the Third Amended and Restated Internet
Capital Group, Inc. 2005 Omnibus Equity Compensation Plan (as such may be
amended from time to time, the “Plan”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Plan.

1. Vesting and Term. You will vest in your right to the Shares granted under
this Award on the first anniversary of the Grant Date, so long as you continue
to serve on the Company’s Board of Directors at such time.

2. Non-Transferability of Award. During the period before the Shares vest, you
may not assign, transfer, pledge or otherwise dispose of the Shares prior to
vesting. Any attempt to assign, transfer, pledge or otherwise dispose of the
unvested Shares contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the unvested Shares, shall be null
and void and without effect.

3. Right to Vote and to Receive Dividends. You will have the right to vote
unvested Shares and receive any dividends or other distributions paid on
unvested Shares. In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
period in which the Shares are unvested, the shares or other property issued or
delivered with respect to the unvested Shares shall be subject to the same terms
and conditions relating to vesting as the Shares to which they relate.

4. Forfeiture of Shares. If you incur a Termination of Service for any reason
before the Shares are vested, the unvested Shares shall be forfeited and must be
immediately returned to the Company.

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Shares, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

6. Incorporation by Reference; Definitions. This Award shall be subject to the
terms, conditions and limitations of the Plan, which are incorporated herein by
reference. In the event of any contradiction, distinction or difference between
this Award Agreement and the terms of the Plan, the terms of the Plan will
control. Except as otherwise defined in this Award Agreement, the terms used in
this Award Agreement shall have the meanings set forth in the Plan. The Award is
subject to the interpretations, regulations and determinations concerning the
Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to the withholding of taxes, (ii) the
registration, qualification or listing of the shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law.
The Committee shall have the authority to interpret and construe the Award
pursuant to the terms of the Plan, its decisions shall be conclusive as to any
questions arising hereunder, and your acceptance of this Award is you agreement
to be bound by the interpretations and decisions of the Committee with respect
to this Award and the Plan.



--------------------------------------------------------------------------------

7. Issuance of Certificates.

(a) Stock certificates representing the Shares may be issued by the Company and
held in escrow by the Company until the Shares vest, or the Company may hold
non-certificated shares until the Shares vest.

(b) When you obtain a vested right to the Shares, non-certificated shares or a
certificate representing the vested shares shall be issued to you, free of the
restrictions set forth herein.

8. Withholding. You are required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Company is required to withhold
with respect to the grant or vesting of this Award. Subject to Committee
approval, you may elect to satisfy any tax withholding obligation of the Company
with respect to this Award by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, local and other tax liabilities.

9. No Retention or Other Rights. This Award shall not confer upon you any right
to be retained as a director of the Company or its parent or subsidiaries, and
shall not interfere in any way with the right of the Company or its parent or
subsidiaries to terminate your service at any time. The right of the Company or
its parent or subsidiaries to terminate at will your service at any time for any
reason is specifically reserved.

10. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parent or subsidiaries and affiliates. This Award may be assigned by the Company
without your consent.

11. Governing Law. This Agreement shall be deemed to be made under and shall be
construed in accordance with the laws of the State of Delaware.

12. Notice. All notices hereunder shall be in writing, and if to the Company or
the Committee, shall be delivered to the Board of Directors of the Company or
mailed to its principal office, addressed to the attention of the Board of
Directors; and if to you, shall be delivered personally sent by facsimile
transmission or mailed to you at the address appearing in the records of the
Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this Paragraph 12.

 

      INTERNET CAPITAL GROUP OPERATIONS, INC.

Date:

 

 

    By:  

 

        Walter W. Buckley, III         Chief Executive Officer

Attest:

 

By:

 

 

  Philip A. Rooney   Vice President, Treasury and Tax

I hereby accept the Share Award described in this Restricted Share Agreement. I
have read the terms of the Plan and this Restricted Share Agreement, and agree
to be bound by the terms of the Plan and this Restricted Share Agreement and the
interpretations of the Committee with respect thereto.

 

- 2 -



--------------------------------------------------------------------------------

ACCEPTED:

By:

 

 

                                                   (Grantee)

 

- 3 -